Section 906 Certifications I, Charles E. Porter, a Principal Executive Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form NCSR of the Funds listed on Attachment A for the period ended August 31, 2005 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form NCSR of the Funds listed on Attachment A for the period ended August 31, 2005 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: November 7, 2005 /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Section 906 Certifications I, Steven D. Krichmar, a Principal Financial Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1.
